Title: Abigail Adams to Hannah Storer Green, 14 July 1765
From: Adams, Abigail
To: Green, Hannah Storer


     
      My Good old Friend
      
       
        post 14 July 1765
       
       
      
     
     How many months have passed away since I have either written or received a line from my Dear Caliope? What various Scenes have I passed thro? Your Diana become a Mamma—can you credit it? Indeed it is a sober truth. Bless’d with a charming Girl whose pretty Smiles already delight my Heart, who is the Dear Image of her still Dearer Pappa. You my Friend are well acquainted with all the tender feelings of a parent, therefore I need not apologize for the present overflow. I have many things to say to you. Gratitude demands an acknowledgment for your kind present to my Daughter. She I hope will live to make you some return for your unmerrited goodness to her.
    